Case 2:17-cv-06929-PA-JEM Document 198 Filed 03/07/19 Page 1 of 6 Page ID #:5236




   1   Robert P. Mosier
       Craig M. Collins, CPA
   2   MOSIER & COMPANY, INC.
       3151 Airway Avenue, Suite A-1
   3   Costa Mesa, California 92626
       Telephone:     (714) 432-0800
   4   Facsimile:     (714) 432-7329
   5   E-Mail: Rmosier@Mosierco.com

   6   Court Appointed Receiver and Monitor (“Fiduciary”)

   7
   8                                     UNITED STATES DISTRICT COURT
   9
                                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11
       SECURITIES AND EXCHANGE  )                        Case No: CV 17-6929 PA (JEMx)
  12   COMMISSION,              )
                                )                        Assigned for all purposes to the
  13            Plaintiff,      )                        Honorable Percy Anderson
                                )
  14   vs.                      )
                                )                        FIDUCIARY’S DECLARATION RE
  15   EDWARD CHEN,             )                        FIRST SUPPLEMENT TO THE
                                )                        FIDUCIARY’S FINAL ACCOUNT &
       JEAN CHEN,               )
  16   HOME PARADISE INVESTMENT )                        REPORT: MINOR CHANGE IN CASH
       CENTER, LLC,             )                        BALANCE GOING FORWARD.
  17   GH INVESTMENT LP,        )
       GH DESIGN GROUP, LLC,    )
  18   GOLDEN GALAXY, LP AND    )
       MEGA HOME, LLC,          )                        Date: April 8, 2019
  19                            )
                                )                        Time: 1:30 PM
                Defendants.
  20                            )                        CTRM: 9A, 350 W. 1st ST. LA
                                )
  21                            )
                                )
  22
  23          I, Robert P. Mosier, declare and affirm as follows: After filing the
  24   Fiduciary’s Final Account and Report (“FAR”) and notices thereof, I received
  25   a call from Jeffrey George, CPA who is the lead forensic accountant with
  26   RGL Forensics (“RGL”) (now Baker Tilly Virchow Krauss, LLP, through a
  27   merger).           Mr. George advised that RGL is owed $7,450 (bill attached as
  28   Exhibit “A”).            I was unaware of this balance when I filed the FAR.
       HPIC FAR 1st Supplement 3-5-19 Final.docx          1                            3/6/2019 5:33 PM

                          First Supplement to the Fiduciary’s Final Account & Report
Case 2:17-cv-06929-PA-JEM Document 198 Filed 03/07/19 Page 2 of 6 Page ID #:5237




   1          The purpose of this First Supplement to the Receiver’s FAR is to present
   2   a slightly modified cash projection for cash available at the conclusion of the
   3   Receivership.                The FAR forecasts that there will be $7,414,288 remaining
   4   after fees and previously known outstanding invoices are paid. With the
   5   payment of this additional bill of $7,450, the aggregate remaining cash
   6   forecast is $7,406,838.                     The amount owing is approximately 0.1% of the
   7   projected cash on hand.
   8          In terms of the budget for the forensic accounting, the total estimate was
   9   $45,000 to $65,000.                     RGL has been paid $41,566 to date. With this latest
  10   bill, the final cost of the forensic accounts is $49,016 which is 25% less than
  11   the Court approved upper range and slightly less than half way between the
  12   low range and the high range.
  13          While this is a slightly negative adjustment to the projected total cash on
  14   hand (one-tenth of one percent), I have not re-noticed the FAR as the
  15   additional fees are immaterial compared to the total fees of the Receivership.
  16          In other news, my office has received approximately a dozen inquires as
  17   to why the recipient of the FAR notice was receiving the notice. In all cases,
  18   the recipients were companies or individuals that/who had received a check
  19   from the Receivership estate. One municipality sent a form to be completed
  20   for reconsideration of a parking meter fine. The period to file an objection
  21   has not run. But at this juncture, I am not aware of any creditors who will
  22   file objections.              Of course, this could change.
  23              I declare that this declaration was signed by me on the 5th day of March
  24   2019 in Costa Mesa, CA.
  25
  26
  27                                                 __________________________
  28                                                 Robert P. Mosier, Fiduciary

       HPIC FAR 1st Supplement 3-5-19 Final.docx              2                         3/6/2019 5:33 PM

                          First Supplement to the Fiduciary’s Final Account & Report
Case 2:17-cv-06929-PA-JEM Document 198 Filed 03/07/19 Page 3 of 6 Page ID #:5238




                             EXHIBIT “A”
       Case
Baker Tilly      2:17-cv-06929-PA-JEM
            Virchow Krause, LLP                    Document 198 Filed 03/07/19 Page 4 of 6 Page ID #:5239
7887 East Belleview Ave • Suite 1200
Denver, CO 80111 • 303 721 8898




           Robert Mosier                                                                   Invoice Date :           February 22, 2019
           MOSIER & COMPANY INC - USD                                                      Invoice Number :         BT1367585
           3151 Airway Avenue
           Suite A-1                                                                       Client Number :          150311
           Costa Mesa, CA 92626
INVOICE                                                                                                                    AMOUNT
Fees

For professional services regarding:                                                                                    $7,450.00


Securities Exchange Commission v Edward & Jean Chen et al

RGL job 10633838
RGL client 138566

reference CV-17-6929 PA

BT client 150311
BT project 1244307




                                                                                                  Fees Total:              $7,450.00
                                                                                                  Expenses Total:               $0.00

                                                                                                  Invoice Total:           $7,450.00

For questions, comments or suggestions, please contact Diana Sklenar- Hallberg at 303 721 8898.
                                    Invoice is payable upon receipt or previously agreed upon terms.


To pay by EFT (Electronic Funds Transfer) visit www.bakertilly.com/payment

Please ACH or wire payment to:                  Or send payment to:                                 Reference:

US Bank, Milwaukee, WI                          Baker Tilly Virchow Krause, LLP                     Client Number: 150311
Routing No: 075000022                           Box 78975                                           Invoice Number: BT1367585
Account No: 312220280                           Milwaukee, WI 53278-8975
Reference Invoice #: BT1367585                                                                                             EXHIBIT
                                                                                                    Amount enclosed: $____________      A3
    Case 2:17-cv-06929-PA-JEM Document 198 Filed 03/07/19 Page 5 of 6 Page ID #:5240



                            Description                             Hours      Rate      Totals

Jeffrey George:
9/5/2018 - Analysis of FFIG Bank Statements                                                175.00
                                                                       0.50     350.00
9/7/2018 - Analysis of FFIG bank statements                                                315.00
                                                                       0.90     350.00
9/10/2018 - Analysis of FFIG General Ledger                                                385.00
                                                                       1.10     350.00
9/18/2018 - Analysis of FFIG Banking Information                                           875.00
                                                                       2.50     350.00
10/1/2018 - Finalize FFIG bank analysis                                8.00     350.00    2,800.00


Andy Guzman:
9/10/2018 - Performed a completeness check of data captured in        10.00     290.00    2,900.00
excel from bank statements, manually extracted bank statement
check and payee information, and began categorization of deposits
and expenses data for FFIG.

Totals                                                                 23.00             7,450.00




                                                                                         EXHIBIT A 4
     Case 2:17-cv-06929-PA-JEM Document 198 Filed 03/07/19 Page 6 of 6 Page ID #:5241

 1                                     PROOF OF SERVICE
 2
       I am over the age of 18 years and not a party to this action. My business address is:
 3
             Mosier & Company, Inc.
 4           3151 Airway Avenue, Suite A-1, Costa Mesa CA 92626
             Telephone No. (714) 432-0800; Facsimile No. (714) 432-7329
 5
       On March 7, 2019 I caused to be served the documents entitled FIRST
 6
       SUPPLEMENT TO THE FIDUCIARY’S FAR on all the parties to this action
 7     addressed as stated on the attached service list:

 8     ☐ OFFICE MAIL: By placing in sealed envelope(s), which I placed for collection
       and mailing today following ordinary business practices. I am readily familiar with this
 9     company’s practice for collection and processing of correspondence for mailing; such
       correspondence would be deposited with the U.S. Postal Service on the same day in the
10     ordinary course of business.
11     ☐ PERSONAL DEPOSIT IN MAIL: By placing in sealed envelope(s), which I
12     personally deposited with the U.S. Postal Service. Each such envelope was deposited
       with the U.S. Postal Service at Costa Mesa, California, with first class postage thereon
13     fully prepaid.

14     ☐ EXPRESS U.S. MAIL: Each such envelope was deposited in a facility regularly
       maintained at the U.S. Postal Service for receipt of Express Mail at Costa Mesa,
15     California, with Express Mail postage paid.
16     ☐ ELECTRONIC MAIL: By transmitting the document by electronic mail to the
17     electronic mail address as stated on the attached service list.

18
       ☒ E-FILING: By causing the document to be electronically filed via the Court’s
       CM/ECF system, which effects electronic service on counsel who are registered with
19     the CM/ECF system.

20     ☐ FAX: By transmitting the document by facsimile transmission. The transmission
       was reported as complete and without error.
21
                    I declare under penalty of perjury that the foregoing is true and correct.
22

23
                                                     _____________________________________
24     Date: March 7, 2019                           Kristina Godinez
25

26
